Name: Council Regulation (EEC) No 2841/79 of 11 December 1979 on the temporary total suspension of the Common Customs Tariff duties for certain types of electronic memories, falling within subheading ex 85.21 D II
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/4 Official Journal of the European Communities 18 . 12. 79 COUNCIL REGULATION (EEC) No 2841/79 of 11 December 1979 on the temporary total suspension of the Common Customs Tariff duties for certain types of electronic memories falling within subheading ex 85.21 D II CCT heading No Description ex 85.21 D II Electronic programmable read only memo ­ ries (EPROMS), UV erasable , with a storage capacity of 32 K bits or 64 K bits, in the form of a monolithic integrated circuit contained in a housing bearing a capacity marking of *32' or '64', whose exterior dimensions do not exceed 14.2 mm x 33.3 mm, with a quartz window on the upper surface and 12 connecting pins along each of the longer sides THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the autonomous Common Customs Tariff duties should be totally suspended from 1 January until 30 June 1980 in respect of certain types of elec ­ tronic memories (EPROMS) with a capacity of 32 K bits or 64 K bits, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties relating to the products referred to below shall be totally suspended from 1 January to 30 June 1980 : Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1979 . For the Council The President G. MARCORA